Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 2/6/21, Applicant amended the independent claims with new features.  Applicant’s Remarks address these amended features.  Please see the addition of Volz to a 103 below.  Also, see the updated 102 below.  Also, the 101 is still found to apply.  Only generic additional elements are found in the claim.  See the updated 101 below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 6, 10, 14, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, representative claim 16 recites   an identifier corresponding to a worker, sent by a customer, that enables retrieving access information for a profile of the worker wherein the id comprises an image; receive, from the customer, the identifier corresponding to the worker, retrieve the access information for the profile of the 
This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.   The additional elements are a device of a customer, an access device, and a recognition platform.  These are considered generic hardware elements performing routine data gather, recording, and output.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no 
Dependent claims 2-5, 7-9, 11-13, 15, 17, 18 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal (20160247111).
Claim 10.    Blumenthal discloses a method performed at a recognition platform, comprising:
receiving recognition data regarding performance of a worker, from a device of a customer ([12, 68]), wherein the recognition data is received as a short message service (SMS) message (“[90]… review requires forwarding 974 of the review data, such as a text message,” so it is interpreted that recognition data can be sent as text message or SMS); 
forwarding of review data, such as a text message [90]
accessing a recognition database ([12]); and
inputting the recognition data into a profile of the worker at the recognition database ([12, 68]; “[8]… and an internet website linked to at least one database in which business, employee and consumer data are stored.”).
Claim 14.    Blumenthal discloses a method performed at a device of one of a worker or a manager of the worker, comprising: 
accessing the worker’s profile on a recognition platform (“[12]… Once the employee's identification is confirmed, the user can enter the review of employee's 
service as described generally herein.  The employee who's name tag or bracelet 
is scanned can be authenticated by a picture that is displayed on the user's 
mobile device” which is interpreted as receiving from the access device the photo and confirmed info and ability to now enter the review info); and

Claim 13, 15.    Blumenthal further discloses the method of claim 1, wherein the device of the customer is one of a smartphone, a tablet, or a computer (see [12] and “scanned by the user using their mobile device.”).
Claim 11. Blumenthal further discloses the method of claim 6, wherein the worker database comprises:
a data structure that associates identifiers corresponding to one or more respective workers, with the respective profiles of the workers (Fig. 24 and item 952 with “Than-Q’s” which are specific to specific workers).
Claim 12.    Blumenthal further discloses the method or claim 10, further comprising:
receiving a query from a device of the worker or a device of a manager (Fig. 24 and item 952 with “Than-Q’s” which are specific to specific workers, note that the worker can access the database and look up their specific information);
accessing the recognition database in response to the query (Fig. 24);

sending the recognition data to the device of the worker or the device of the manager (Fig. 24).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal (20160247111) in view of Volz (US 20200051141).
The independent claims are claims 1, 6, 10, 14, 16.
Claim 1.   Blumenthal discloses a method performed at a device of a customer, comprising: 
sending an identifier corresponding to a worker to an access device ([12, 68]).  Blumenthal does not explicitly disclose wherein the identifier comprises an image of the worker.  However, Blumenthal discloses a picture of the worker for authentication or image an identifier [12] and a camera for enabling transmission of data [55].  And, Volz discloses a photo of the employee for identifying and sending the photo to identify the 
Blumenthal further discloses receiving, from the access device, access information for a profile of the worker (“[12]… Once the employee's identification is confirmed, the user can enter the review of employee's service as described generally herein.  The employee who's name tag or bracelet is scanned can be authenticated by a picture that is displayed on the user's 
mobile device” which is interpreted as receiving from the access device the photo and confirmed info and ability to now enter the review info); and 
using the access information to input recognition data to the profile of the worker ([12, 68]; “[8]… and an internet website linked to at least one database in which business, employee and consumer data are stored.”).
Claim 6.    Blumenthal discloses a method performed at an access device, comprising:
receiving an identifier corresponding to a worker from a device of a customer ([12, 68]).  Blumenthal does not explicitly disclose wherein the identifier comprises an image of the worker.  However, Blumenthal discloses a picture of the worker for authentication or image an identifier [12] and a camera for enabling transmission of data [55].  And, Volz discloses a photo of the employee for identifying and sending the photo 
Blumenthal further discloses accessing a worker database in communication with the access device (“[12]… Once the employee's identification is confirmed, the user can enter the review of employee's service as described generally herein.  The employee who's name tag or bracelet is scanned can be authenticated by a picture that is displayed on the user's 
mobile device” which is interpreted as receiving from the access device the photo and confirmed info and ability to now enter the review info); 
retrieving, from the worker database, access information for a profile of the worker using the identifier (“[12]… Once the employee's 
identification is confirmed, the user can enter the review of employee's 
service as described generally herein.  The employee who's name tag or bracelet 

mobile device” which is interpreted as receiving from the access device the photo and confirmed info and ability to now enter the review info); and
sending the access information to the device of the customer ([12, 68]).
Claim 16.    Blumenthal discloses a recognition system for recognizing a worker for their performance, comprising:
an identifier corresponding to a worker, sent by a device of a customer, that enables retrieving access information for a profile of the worker (“[12]… Once the employee's identification is confirmed, the user can enter the review of employee's 
service as described generally herein.  The employee who's name tag or bracelet 
is scanned can be authenticated by a picture that is displayed on the user's 
mobile device” which is interpreted as receiving from the access device the photo and confirmed info and ability to now enter the review info).  Blumenthal does not explicitly disclose wherein the identifier comprises an image of the worker.  However, Blumenthal discloses a picture of the worker for authentication or image an identifier [12] and a camera for enabling transmission of data [55].  And, Volz discloses a photo of the employee for identifying and sending the photo to identify the employee ([26]; also this is supported by the Provisional at [15] of the Provisional).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Volz employee photo as id and sending the employee photo to Blumenthals sending employee id and Blumenthal’s picture of worker for authentication.  One would have been motivated to do this in order to verify/authenticate make sure you have the correct worker/person (as Blumenthal authenticates by photo).
Blumenthal further discloses an access device configured to receive, from the device of the customer, the identifier corresponding to the worker, retrieve the access information for the profile of the worker, and send the access information for the profile of the worker to the device of the customer (“[12]… Once the employee's identification is confirmed, the user can enter the review of employee's service as described generally herein.  The employee who's name tag or bracelet is scanned can be authenticated by a picture that is displayed on the user's mobile device” which is interpreted as receiving from the access device the photo and confirmed info and ability to now enter the review info); and

account and transfer them to an employee's account that they have provided 
excellent feedback about as a way of saying "thank you!" for a service well 
done.”; “[8]… and an internet website linked to at least one database in which business, employee and consumer data are stored.”).
Claim 2.    Blumenthal further discloses the method of claim 1, wherein the profile of the worker resides on a recognition platform (Fig. 24 and item 952 with “Than-Q’s”).
Claim 3.    Blumenthal further discloses the method of claim 1, further comprising: receiving the identifier from a device of the worker, performed before the sending ([12, 68] and see scan and RFID, NFC which corresponds to Applicant Spec; Figs. 1d, 1e ).
Claim 4.    Blumenthal further discloses the method of claim 3, further comprising:
querying the device of the worker, to request the identifier, performed before the receiving of the identifier ([12, 68] and see scan and RFID, NFC which corresponds to Applicant Spec; Figs. 1d, 1e).
Claim 5, 8.    Blumenthal further discloses the method of claim 1, wherein the device of the customer is one of a smartphone, a tablet, or a computer (see [12] and “scanned by the user using their mobile device.”).
Claim 7. Blumenthal further discloses the method of claim 6, wherein the worker database comprises:

Claim 9.    Blumenthal further discloses the method of claim 6, wherein the access information comprises a uniform resource locator (URL) (“[8]… and an internet website linked to at least one database in which business, employee and consumer data are stored.”; “[11]… or employs a near-field communication link to perform 
this function to enable the user to obtain the proper review format for 
entering review data.  The review data can also be entered through an internet 
portal at a business website using a virtual tag or "hot link" icon.”).
Claim 17.    Blumenthal further discloses the recognition system of claim 16, further comprising:
a worker database in communication with the access device and configured to store the access information and associate the identifier corresponding to the worker with the access information ([12, 68], Fig. 24; “[8]… and an internet website linked to at least one database in which business, employee and consumer data are stored.”); and
a recognition database, in communication with the recognition platform, configured to store the recognition data input by the device of a customer, and to associate the recognition data with the worker ([12, 68], Fig. 24; “[8]… and an internet website linked to at least one database in which business, employee and consumer data are stored.).
Claim 18. Blumenthal further discloses the recognition system of claim 16, wherein the recognition platform is further configure to receive a query from a device of a manager or a worker, and to send the recognition information corresponding to the .




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weiss BS 7, 10; Blumenthal 20160247111 [68, 12] [78] entity; Friedman [14, 36, 39] employee identified, see badge; Gestetner [68] discloses NFC, RFID, Bluetooth and scanning worker/employee ID by customer in order to provide feedback

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamiz Abdi, can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/16/21